                               UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF MICHIGAN
                                    NORTHERN DIVISION


    DASHI HURSEY #273259,

            Plaintiff,

    v.                                                                          Case No. 2:15-CV-145

    DIANE ANDERSON, et al.,                                                     HON. GORDON J. QUIST

          Defendants.
    __________________________/

         ORDER ADOPTING IN PART AND MODIFYING IN PART THE REPORT AND
                              RECOMMENDATION

           Plaintiff, Dashi Hursey, a state prisoner at a Marquette Branch Prison (MBP), a Michigan

Department of Corrections (MDOC) facility, filed a “Motion for Injunctive Relief” (ECF No. 134)

and a “Motion for Injunctive Relief While An Appeal is Pending” (ECF No. 158). Magistrate

Judge Timothy Greeley submitted a Report and Recommendation (R & R) recommending that the

Court deny both motions for injunctive relief. (ECF No. 165.)

           Plaintiff has timely filed objections to the R & R. (ECF No. 171.)1 Upon receiving

objections to the R & R, the district judge “shall make a de novo determination of those portions

of the report or specified proposed findings or recommendations to which objection is made.” 28

U.S.C. § 636(b)(1). This Court may accept, reject, or modify any or all of the magistrate judge’s

findings or recommendations. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b).




1
 Plaintiff filed his objections to the R & R on November 1, 2018, beyond the time period allowed for the filing of
objections. However, Plaintiff moved the Court to grant an extension of time because he was transferred to MBP the
day after the R & R was mailed to his former address and it had to be re-mailed, causing a delay in receipt of the R &
R. This Court granted his extension on November 5, 2018, so the objections were timely filed. (ECF No. 178.)
       After conducting a de novo review of the R & R, the objections, and the pertinent portions

of the record, the Court concludes that the R & R should be adopted with the limited modification

that Plaintiff’s claims for injunctive and declaratory relief are not moot because he has been

returned to MBP after his temporary transfer to the Ionia Correctional Facility (ICF).

       Plaintiff first disputes the magistrate judge’s findings that Plaintiff failed to establish a

likelihood of success on his claim that Defendants violated his federal rights. Plaintiff argues that

the harms alleged were “not inconsequential acts, thus there is a substantial likelihood of success

on the merits.” (ECF No. 171 at PageID.1990.) However, the degree of harm alleged is not the

same as likelihood of success on a claim. Plaintiff’s argument that he alleged substantial harm

does not change the Court’s view that the magistrate judge was correct in concluding that Plaintiff

had not established a substantial likelihood of success.

       Plaintiff next argues that the magistrate judge erred in concluding that Plaintiff’s request

for injunctive relief is unrelated to the underlying action. However, the Court agrees with the

magistrate judge that Plaintiff’s request for injunctions to order MBP staff to stop mistreating him

and to order MBP staff to stop interfering with his ability to make copies and file court documents

is not sufficiently related to his claim that he was denied medical care and treatment.

       Plaintiff also disputes the magistrate judge’s conclusion that Plaintiff’s request for a

temporary injunction to order MBP officers to stop harassing or retaliating against Plaintiff is

unnecessary. This Court agrees with the magistrate judge that there are already laws in place to

prevent a prison guard from violating a prisoner’s constitutional rights, so a preliminary injunction

is unwarranted.

       Finally, Plaintiff argues that his claims for declaratory and injunctive relief are not moot

because he has been returned to MBP. At the time that the magistrate judge submitted the R & R,



                                                 2
Plaintiff was housed at ICF, so the magistrate judge was correct in finding that Plaintiff’s claims

for injunctive relief against MBP employees were moot. Now that Plaintiff has been returned to

MBP, the Court will modify the R & R to reflect that Plaintiff’s claims for injunctive and

declaratory relief are not moot.

       Therefore,

       IT IS HEREBY ORDERED that the October 9, 2018, Report and Recommendation (ECF

No. 165) is MODIFIED to reflect that Plaintiff’s claims for declaratory and injunctive relief are

not moot, but is otherwise ADOPTED as the Opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s “Motion For Injunctive Relief” (ECF No.

134) and “Motion For Injunctive Relief While An Appeal Is Pending” (ECF No. 158) are

DENIED.



Dated: December 4, 2018                                      /s/ Gordon J. Quist
                                                            GORDON J. QUIST
                                                      UNITED STATES DISTRICT JUDGE




                                                3
